DISMISS; and Opinion Filed July 5, 2016.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-00251-CV

                   TERRENCE MACKEY, Appellant
                                 V.
  WILMINGTON SAVINGS FUND SOCIETY, FSB D/B/A CHRISTIANA TRUST AS
 TRUSTEE FOR HLSS MORTGAGE MASTER TRUST FOR THE BENEFIT OF THE
   HOLDERS OF THE SERIES 2014-4 CERTIFICATES ISSUED BY THE HLSS
                MORTGAGE MASTER TRUST, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-16-00005-E

                              MEMORANDUM OPINION
                          Before Justices Lang-Miers, Evans, and Brown
                                  Opinion by Justice Lang-Miers
       Appellant’s brief in this case is overdue. By postcard dated April 27, 2016, we granted

appellant’s motion for extension of time to file his brief until May 25, 2016. We cautioned

appellant that failure to file a brief by that date would result in the dismissal of this appeal

without further notice. By order dated May 26, 2016, we granted appellant’s second motion to

extend time to file his brief and ordered his brief to be filed by June 8, 2016. To date, appellant

has not filed a brief, filed a third extension motion, or otherwise corresponded with the Court

regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a) (1), 42.3(b) (c).




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE


160251F.P05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

TERRENCE MACKEY, Appellant                           On Appeal from the County Court at Law
                                                     No. 5, Dallas County, Texas
No. 05-16-00251-CV         V.                        Trial Court Cause No. CC-16-00005-E.
                                                     Opinion delivered by Justice Lang-Miers.
WILMINGTON SAVINGS FUND                              Justices Evans and Brown participating.
SOCIETY, FSB D/B/A CHRISTIANA
TRUST AS TRUSTEE FOR HLSS
MORTGAGE MASTER TRUST FOR THE
BENEFIT OF THE HOLDERS OF THE
SERIES 2014-4 CERTIFICATES ISSUED
BY THE HLSS MORTGAGE MASTER
TRUST, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

      It is ORDERED that appellee WILMINGTON SAVINGS FUND SOCIETY, FSB
D/B/A CHRISTIANA TRUST AS TRUSTEE FOR HLSS MORTGAGE MASTER TRUST
FOR THE BENEFIT OF THE HOLDERS OF THE SERIES 2014-4 CERTIFICATES ISSUED
BY THE HLSS MORTGAGE MASTER TRUST recover its costs of this appeal from appellant
TERRENCE MACKEY.


Judgment entered this 5th day of July, 2016.




                                               –3–